                                                                                              E-FILED
                                                                   Tuesday, 18 June, 2019 10:57:22 AM
                                                                         Clerk, U.S. District Court, ILCD

                     UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF ILLINOIS
                             URBANA DIVISION
____________________________________________________________________________

BANK OF HOPE,                      )
                                   )
              Plaintiff,           )
     v.                            )                    Case No. 18-CV-2106
                                   )
ZH INVESTMENTS INC., ZH FOOD INC., )
CHAUDHRY M. IQBAL, BUSHRA NASEER, )
MDDS REAL ESTATE INC., and CENTRAL )
MARKET OF INDIANA INC.,            )
                                   )
              Defendants.          )


                                         ORDER


       A Report and Recommendation (#24) was filed by Magistrate Judge Eric I. Long

in the above cause on April 18, 2019. On that same date, a copy of the report was

delivered electronically to Plaintiff’s attorney. Judge Long recommended that the case

be dismissed as to Defendant Bushra Naseer pursuant to Federal Rule of Civil

Procedure 4(m) for failure to serve summons, for failure to prosecute the case, and for

failure to timely respond to Order to Show Cause (#23). The parties were instructed to

file any objections to the recommendation within fourteen days after being served with

a copy of the report. They were also informed that a failure to object would constitute a

waiver of objections on appeal. See Video Views, Inc. v. Studio 21, Ltd., 797 F.2d 538, 539

(7th Cir. 1986). The time to object to Magistrate Judge Long’s Report and

Recommendation has passed, and neither party filed an objection with this court.


                                             1
Therefore, following this court’s de novo review of the Report and Recommendation

and the reasons for it, this court agrees with and accepts Magistrate Judge Long’s

Report and Recommendation (#24). This court agrees that this case should be

dismissed as to Defendant Bushra Naseer for failure to serve summons pursuant to

Federal Rule of Civil Procedure 4(m), for failure to prosecute the case, and for failure to

timely respond to Order to Show Cause (#23).

       IT IS THEREFOR ORDERED THAT:

       (1) The Report and Recommendation (#24) is accepted by this court.

       (2) This case is dismissed as to Defendant Bushra Naseer, who is hereby

terminated as a defendant herein.

              ENTERED this 18th day of June, 2019

                              s/ Colin Stirling Bruce
                                COLIN S. BRUCE
                              U.S. DISTRICT JUDGE




                                             2
